DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response filed 08/05/2021 has been fully considered. Applicant’s amendments and the accompanying arguments with respect to the second spacer having a top surface comprising a second curve lower than the top surface of the top electrode in claim 19 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sung et al. (US 2016/0365513).
Applicant’s arguments with respect to claim 10 have been fully considered but are not persuasive. Applicant argued the references alone or in combination do not teach the metal interconnection comprising the curved surface of the top electrode, in combination with the other recited limitations.
However, the combination of references render this feature obvious. In response to applicant's arguments that the references individually do not teach this limitation, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Kim teaches the metal interconnection having a curved surface, Figure 7, and Choi teaches the metal interconnection contacting all of the top surface, Figure 5 and 18A (b).

 Similarly, Choi discloses a via designed to be aligned directly above electrode TE, but in practice, misalignment and asymmetry occur as a result of patterning and etching, Figure 18A (a)-(c). Figure 18A (b) discloses the scenario in which the via is misaligned, yet the whole top surface of the electrode is exposed.
For at least these reasons, the combination of references renders the invention as claimed obvious. The rejection is therefore maintained.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung et al. (US 2016/0365513).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kanaya (US 2013/0015541) in view of Kim et al. (US 2014/0061917) and Choi et al. (US 2015/0311253).
In reference to claim 10, Kanaya (US 2013/0015541), hereafter “Kanaya,” discloses a semiconductor device, with reference to Figure 10, comprising: a magnetic tunneling junction (MTJ) on a substrate; a top electrode UE on the MTJ, wherein a first top surface of the top electrode adjacent to a first sidewall of the top electrode is different from a second top surface of the top electrode adjacent to a second sidewall of the top electrode; a first inter-metal dielectric 
Kanaya does not disclose a surface of the top electrode between the first top surface and the second top surface comprises a curved surface or
the metal interconnection directly contacting all of the first top surface, all of the second top surface, and the surface between the first top surface and the second top surface, and the metal interconnection comprises the curved surface of the top electrode.
Kim et al. (US 2014/0061917), hereafter “Kim,” discloses a semiconductor device including teaching a surface of an electrode, 160 in Figure 7, between a first top surface and a second top surface comprises a curved surface, and a metal interconnection 150 connecting the electrode, the metal interconnection comprising the curved surface of the top electrode, Figure 7 and paragraphs 37, 49, and 60-62. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the top electrode between the first top surface and the second top surface to comprise a curved surface and the metal interconnection to comprise the curved surface of the top electrode. One would have been motivated to do so in order to increase the contact area between the top electrode and a via to decrease resistance of the interconnection, paragraph 49.
Choi et al. (US 2015/0311253), hereafter “Choi,” discloses a semiconductor device including teaching a metal interconnection, directly contacting all of the first top surface, all of the second top surface, and the surface between the first top surface and the second top surface, BL, shown in Figure 5, when formed in the small over-etching scenario of bit line opening 155 as shown in Figure 18A (b). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the metal interconnection to directly contact all of the 
In reference to claim 11, Kanaya discloses the top surface of the top electrode UE adjacent to the first sidewall of the top electrode comprises a planar surface.
In reference to claim 12, Kanaya discloses the top surface of the top electrode UE adjacent to the second sidewall of the top electrode comprises an inclined surface.
In reference to claim 13, Kanaya discloses a first spacer 40 on the first sidewall of the top electrode; and a second spacer 40 on the second sidewall of the top electrode.
In reference to claim 14, Kanaya discloses a top surface of the second spacer is lower than a top surface of the first spacer.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kanaya (US 2013/0015541) in view of Kim et al. (US 2014/0061917) and Choi et al. (US 2015/0311253) as applied to claim 10 above and further in view of Bak et al. (US 2018/0211995).
In reference to claim 15, Kanaya does not disclose a stop layer on the first IMD layer; a second IMD layer on the stop layer; and a metal interconnection in the stop layer and the second IMD layer to connect to the top electrode.
Bak et al. (US 2018/0211995), hereafter “Bak,” discloses a semiconductor device including a stop layer, 153 in Figure 16, on the first IMD layer 151; a second IMD layer 155 on the stop layer, paragraph 71; and a metal interconnection BL in the stop layer and the second IMD layer to connect to the top electrode TE, paragraph 100. It would have been obvious to one .

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kanaya (US 2013/0015541) in view of Kim et al. (US 2014/0061917), Choi et al. (US 2015/0311253), and Bak et al. (US 2018/0211995) as applied to claim 15 above and further in view of Yang et al. (US 2019/0074440).
In reference to claim 16, Kanaya in view of Choi and Bak does not disclose a bottom surface of the metal interconnection adjacent to the first sidewall of the top electrode is different from the bottom surface of the metal interconnection adjacent to the second sidewall of the top electrode.
Yang et al. (US 2019/0074440), hereafter “Yang,” discloses a semiconductor device including teaching a bottom surface of the metal interconnection, 132 in Figure 1A, adjacent to the first sidewall of the top electrode 118 is different the bottom surface of the metal interconnection adjacent to the second sidewall of the top electrode. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a bottom surface of the metal interconnection adjacent to the first sidewall of the top electrode to be different from the bottom surface of the metal interconnection adjacent to the second sidewall of the top electrode. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 
In reference to claims 17 and 18, Yang discloses the bottom surface of the metal interconnection adjacent to the first sidewall of the top electrode comprises a planar surface and the bottom surface of the metal interconnection adjacent to the second sidewall of the top electrode comprises an inclined surface, Figure 1A.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717.  The examiner can normally be reached on M-F 8:00-4:30 CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN R JUNGE/            Primary Examiner, Art Unit 2897